DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,654,087. 
With regards to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 of the application are to be found in claim 1 of the patent. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a species of the generic invention of claim 1 of the application. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
With regards to dependent claims 2-7, see table below for the corresponding claim of the patent for double patenting. 
Application Claims
Patent Claims
2
2
3
3
4
4
5
6

5
7
7


With regards to claim 8, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 8 of the application are to be found in claim 8 of the patent. The difference between claim 8 of the application and claim 8 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 8 of the patent is in effect a species of the generic invention of claim 8 of the application. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (fed. Cir. 1993)]. Since claim 8 of the application is anticipated by claim 8 of the patent, it is not patentably distinct from claim 8 of the patent.
With regards to dependent claims 9-17, see table below for the corresponding claim of the patent for double patenting. 
Application Claims
Patent Claims
9
8
10
9
11
10
12
11
13 & 14
12
15
8
16
13
17
14


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courbis (FR 2612431; cited by Applicant).
In reference to claims 8 and 10, Courbis discloses a machine for forming a work piece into a bowl subcomponent of a steel pan musical instrument, the machine comprising 
a pressure lid (6),
a mold die (5) configured to receive the work piece between the mold die and the pressure lid [see figure 2], the mold die comprising of
a bowl profile, a base plate (5h), a cap plate (5b), at least one spacer plate (5c-5g), the at least one spacer plate positioned between the base plate and the cap plate so as to form a stacked assembly that defines the bowl profile [see figure 2], and
a face groove formed in an upper side of the mold die (recess formed from plates 5c and 5b), wherein the bowl profile is recessed from the upper side and positioned radially inward from the face groove,

	a ring (7) coupled with an underside of the pressure lid [see figure 2], the ring sized and arranged to press a portion of the work piece into the face groove of the mold die in response to pressure imparted to the pressure lid engaging the mold die. 
While Courbis discloses the stacked plates forming the mold die, Courbis is silent with regards to the material of the plates. Courbis discloses the invention substantially as claimed except for wherein the base plate and cap plate are metal material and the at least one spacer plates are non-metal material.
However, it would have been obvious to one having ordinary skill in the art to use a metal material for the base plate and cap plate and a non-metal material, such as polyoxymethylene, for the spacer plates, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of mechanical efficiency [see In re Leshin, 125 USPQ 416]. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have the base plate and cap plate be a metal material and the spacer plates be a non-metal material, since selecting a known material on the basis of its suitability for the intended use is a matter of mechanical efficiency for one skilled in the art. 
In reference to claim 9, Courbis further discloses the ring is configured to form a seal bounding an area of the work piece located interior to the ring such that fluid introduced through the fluid passage is prevented from passing the seal so as to exert the fluid pressure on the work piece for hydroforming [see 2nd page paragraph 5]. 
In reference to claim 11, the fluid passage (3) extends through the pressure lid (6), as seen in figure 2.
In reference to claim 12, Courbis further discloses the pressure lid further comprises a fitting configured for coupling the fluid passage to the source of pressurized fluid.
In reference to claim 13, Courbis further discloses the ring (7) is received in a groove formed in the underside of the pressure lid [see 2nd page paragraph 5].
In reference to claim 14, the ring (7) projects from the underside of the pressure lid, as seen in figure 6.
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725